DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to an additive manufacturing system, classified in B33Y50/02.
II. Claims 17-24, drawn to a system for leveling a work surface, classified in F16M2200/08.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related additive manufacturing products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are have a materially different design, mode of operation, function or effect.  Specifically, Invention I is an additive manufacturing system, while Invention II is a leveling system for a work surface.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I and II are classified in unrelated categories (B33Y/50/02 and F16M2200/08, respectively).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with John Harmon on 8/26/2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-24 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "build plate heater", as recited in claim 3; "build plate sensor", as recited in claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Objections
Claim 10 is objected to because of the following informalities:  
Regarding claim 10, it appears that the term “form” should spelled as “from”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Specifically, the limitation that recites “a powder deposition system configured to deposit a powder layer along an upper surface of the build volume”.  The claim limitation uses a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function (i.e., system).  The generic placeholder is modified by functional language, and is linked by the linking phrase “configured to”.  The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  Paragraph [0021] of the published specification states that “a powder deposition system (e.g., a powder recoater arrangement)”.  Paragraph [0023] of the published specification mentions “the recoater blade”.
Use of the word “means” (or “step”) in a claim with functional language
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation that recites “a build plate heater” is unclear.  Specifically, it is unclear if the Applicant intends to claim a heater in addition to the heaters on the support columns or if it is the Applicant’s intent that 
Regarding claim 7, the limitation that recites “wherein the controller is configured to adjust the temperature profile along each support column to adjust a length of each support column” is unclear.  Specifically, it is unclear if this limitation the “temperature profile” is adjusted along a length of each support column or if the length of each support column is a result of adjusting the temperature profile.
Regarding claim 10, the limitation that recites “at least one selected from the group” is unclear.  Specifically, it is unclear if this limitation is referring to the support columns, the base, the build plate, or a different element.
Claim 5 is rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 12, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20180085998 (hereinafter von Burg).
Regarding claim 1, von Burg discloses an additive manufacturing system (additive manufacturing system 1, Fig. 1, reproduced below, von Burg).

    PNG
    media_image1.png
    386
    314
    media_image1.png
    Greyscale

Additionally, von Burg discloses a build plate (piston body 46, Figs. 9A-9G, von Burg); a shroud (heating device 2, Fig. 1, von Burg) vertically displaceable relative to the build plate (“[t]he movement of the heating device is indicated by an arrow 41”, paragraph [0081] and Figs. 9A-9G, von Burg) to define a boundary around a build volume (solid layers 20, paragraph [0066] and Fig. 9G, von Burg) above the build plate (piston body 46, Figs. 9A-9G, von Burg).

    PNG
    media_image2.png
    251
    440
    media_image2.png
    Greyscale

Further, von Burg discloses a powder deposition system (raw material supply unit 4 “a second layer of the raw material is supplied from the raw material supply unit and deposited on top of the first layer”, paragraph [0037] and Figs. 9A-9F, von Burg) configured to deposit a powder layer along an upper surface of the build volume (solid layers 20, paragraph [0066] and Fig. 9G, von Burg), the powder deposition is vertically displaceable relative to the build plate (“[t]he direction of movement of the lifting unit 34 comprising the rod member 35 is shown by arrows 33”, paragraph [0072] and Fig. 9A, von Burg).  Further, von Burg discloses that the “raw material distribution unit can comprise one of a doctor blade” (paragraph [0022]).
Moreover, von Burg discloses an optics assembly (“directing unit 13 to direct the laser beam 8 onto the pre-heated raw material surface 17”, paragraph von Burg) configured to direct laser energy from one or more laser energy sources (laser generation unit 3, paragraph [0070] and Fig. 1, von Burg) towards the build volume (solid layers 20, paragraph [0066] and Fig. 9G, von Burg), wherein exposure of the powder layer to the laser energy melts at least a portion of the powder layer (“[b]y directing the laser beam onto the pre-heated raw material surface the raw material can be sintered or melted in at least in a region covered by a spot of the pre-heated raw material surface exposed to the laser beam”, paragraph [0038], von Burg).
Regarding claim 12, von Burg discloses all of the limitations of independent claim 1, which claim 12 depends upon, as discussed above.  Additionally, von Burg discloses wherein the shroud (heating device 2, Fig. 1, von Burg) is constructed and arranged to contain the powder (raw material 6, paragraph [0062] and Fig. 1, von Burg) deposited by the powder deposition system (raw material supply unit 4, paragraph [0037] and Figs. 9A-9F, von Burg) within the build volume (solid layers 20, paragraph [0066] and Figs. 9A-9G, von Burg).  Snippet of Fig. 9E is provided below on the left and snippet of Fig. 9F is provided below on the right to illustrate how the heating device contains the build volume.

    PNG
    media_image3.png
    422
    413
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    419
    389
    media_image4.png
    Greyscale



Regarding claim 16, von Burg discloses all of the limitations of independent claim 1, which claim 16 depends upon, as discussed above.  Additionally, von Burg discloses wherein the powder deposition system (raw material supply unit 4, paragraph [0037] and Figs. 9A-9F, von Burg) comprises a recoater system (raw material distribution unit 16, paragraph [0073] and Fig. 1, von Burg).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over von Burg in view of U.S. Patent Application Publication No. 20200001533 (hereinafter Packirisamy).
Regarding claim 2, von Burg discloses all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above.  Additionally, von Burg discloses the build plate (piston body 46, Figs. 9A-9G, von Burg).  Further, von Burg discloses “any zone can contain individual sensors and individually controlled heating elements” (paragraph [0024]) as particularly advantageous.
However, von Burg does not explicitly disclose wherein the build plate is supported by two or more columns, wherein each support column comprises a heater.
Packirisamy is directed toward methods and systems for additive manufacturing.  Further, Packirisamay teaches that “[t]hese layerless methods may be used discretely or in combination with conventional AM [additive manufacturing] and non-AM manufacturing processes” (emphasis added, Abstract).  Moreover, Packirisamay teaches “controlled fields are generated within the workspace of the chamber 410 through discretization elements 420 across the inner surface of the chamber 410 … Each discretization element 420 such as … micro-heaters 460C” (paragraph [0100] and Fig. 4, reproduced below).  Furthermore, Packirisamay teaches “although the invention may be described or any combination of embodiments” (emphasis added, paragraph [0056]).

    PNG
    media_image5.png
    411
    530
    media_image5.png
    Greyscale

In addition, Packirisamay teaches wherein the build plate (insulator 1320, paragraph [0132] and Fig. 13A, reproduced below, Packirisamay) is supported by two or more columns (discretization elements 1310, paragraph [0132] and Fig. 13A, Packirisamay), wherein each support column (from enlarged view 1300B the discretization elements 1310 are cylindrical in shape) comprises a heater (micro-heaters 460C, paragraph [0100] and Fig. 4, Packirisamay).


    PNG
    media_image6.png
    409
    559
    media_image6.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified von Burg to incorporate the teachings of Packirisamay to include the build plate is supported by two or more columns, wherein each support column comprises a heater.  One skilled in the art would have been motivated to combine the references because doing so would “provide for control of the porosity quality and quantity of the pores within the structure of the produced part”.  See Packirisamay, paragraph [0073].
Regarding claim 3, the cited prior art references teach all of the limitations of claim 2, which claim 3 depends upon, as discussed above.  Additionally, the cited prior art references teach further comprising a controller (digital signal Packirisamay) operatively coupled to each heater (micro-heaters 460C associated with discretization elements 1310, paragraph [0100] and Fig. 4, Packirisamay), wherein the controller (digital signal processing 1340, Fig. 13A, Packirisamay) is configured to independently set a  temperature set point for each heater to adjust a temperature profile along each support column (“[t]he computer software 140 calculates the desired field at each coordinate of the chamber 110 (workspace) and commands the pulse generators 130 to activate the micro-elements 120 to generate the required field”, paragraph [0079], Packirisamay).
Regarding claim 4, the cited prior art references teach all of the limitations of claim 3, which claim 4 depends upon, as discussed above.  Additionally, the cited prior art references teach a build plate heater (micro-heaters 460C associated with discretization elements 1310, paragraph [0100] and Fig. 4, Packirisamay) operatively coupled to the controller (digital signal processing 1340, Fig. 13A, Packirisamay), wherein the controller (digital signal processing 1340, Fig. 13A, Packirisamay) is configured to set a temperature set point for the build plate (“[t]he computer software 140 calculates the desired field at each coordinate of the chamber 110 (workspace) and commands the pulse generators 130 to activate the micro-elements 120 to generate the required field”, paragraph [0079], Packirisamay).
von Burg) is different than at least one temperature set point for heaters of the support columns (“wherein the plurality of discretized elements comprises at least two subsets of discretized elements; and each subset of the at least two subsets of discretized elements emit a different field to the other subsets of the at least two subsets of discretized elements”, emphasis added, claim 43, Packirisamay).
Regarding claim 8, the cited prior art references teach all of the limitations of claim 3, which claim 8 depends upon, as discussed above.  Additionally, the cited prior art references teach two or more support column (from enlarged view 1300B the discretization elements 1310 are cylindrical in shape) and the adjustable heaters (micro-heaters 460C associated with discretization elements 1310, paragraph [0100] and Fig. 4, Packirisamay) operatively coupled to the controller (digital signal processing 1340, Fig. 13A, Packirisamay).
However, the cited prior art references, as currently applied, do not explicitly teach at least one support column comprises two or more independently adjustable heaters.
Packirisamy is directed toward methods and systems for additive manufacturing.  Further, Packirisamay teaches that “[t]hese layerless methods may be used discretely or in combination with conventional AM [additive manufacturing] and non-AM manufacturing processes” (emphasis added, Abstract).  Moreover, Packirisamay teaches “controlled fields are generated within the workspace of the chamber 410 through discretization elements 420 across the inner surface of the chamber 410 … Each discretization element 420 such as … micro-heaters 460C” (paragraph [0100] and Fig. 4, reproduced below).  Furthermore, Packirisamay teaches “although the invention may be described herein in the context of separate embodiments for clarity, the invention can also be implemented in a single embodiment or any combination of embodiments” (emphasis added, paragraph [0056]).

    PNG
    media_image5.png
    411
    530
    media_image5.png
    Greyscale

Packirisamay teaches at least one support column comprises two or more independently adjustable heaters (“fourth image 900K wherein they [i.e., discretized elements] are nested at each site within a rectangular grid”, paragraph [0115] and Fig. 9C, snippet presented below, Packirisamay).


    PNG
    media_image7.png
    233
    483
    media_image7.png
    Greyscale

As Packirisamay teaches nested discretized elements, it logically follows that also Packirisamay teaches nested micro-heaters 490C.  A person of ordinary skill in the art would recognize that the outermost discretized element, from the nested discretized elements, as a support column that comprises two or more independently adjustable heaters.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified von Burg to incorporate the teachings of Packirisamay to have at least one support column comprises two or more independently adjustable heaters.  One skilled in the art would have been motivated to combine the references because doing so would Packirisamay, paragraph [0073].
Regarding claim 9, the cited prior art references teach all of the limitations of claim 2, which claim 9 depends upon, as discussed above.  
However, von Burg does not explicitly disclose wherein the build plate is mounted on a fixed plate underlying the build plate, and each support column is attached to the fixed plate.
Packirisamy is directed toward methods and systems for additive manufacturing.  Further, Packirisamay teaches that “[t]hese layerless methods may be used discretely or in combination with conventional AM [additive manufacturing] and non-AM manufacturing processes” (emphasis added, Abstract).  Moreover, Packirisamay teaches “controlled fields are generated within the workspace of the chamber 410 through discretization elements 420 across the inner surface of the chamber 410 … Each discretization element 420 such as … micro-heaters 460C” (paragraph [0100] and Fig. 4, reproduced below).  Furthermore, Packirisamay teaches “although the invention may be described herein in the context of separate embodiments for clarity, the invention can also be implemented in a single embodiment or any combination of embodiments” (emphasis added, paragraph [0056]).

    PNG
    media_image5.png
    411
    530
    media_image5.png
    Greyscale

In addition, Packirisamay teaches wherein the build plate (insulator 1320, paragraph [0132] and Fig. 13A, reproduced below, Packirisamay) is mounted on a fixed plate (dielectric 1325, Fig. 13A, Packirisamay) underlying the build plate, and each support column (from enlarged view 1300B the discretization elements 1310 are cylindrical in shape) is attached to the fixed plate (dielectric 1325, Fig. 13A, Packirisamay).


    PNG
    media_image6.png
    409
    559
    media_image6.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified von Burg to incorporate the teachings of Packirisamay to wherein the build plate is mounted on a fixed plate underlying the build plate, and each support column is attached to the fixed plate.  One skilled in the art would have been motivated to combine the references because doing so would “provide for control of the porosity quality and quantity of the pores within the structure of the produced part”.  See Packirisamay, paragraph [0073].

s 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over von Burg in view of Packirisamy and further in view of U.S. Patent Application Publication No. 20200263978 (hereinafter Pieger).
Regarding claim 6, the cited prior art references teach all of the limitations of claim 3, which claim 6 depends upon, as discussed above.  
However, the cited prior art references do not explicitly teach a build plate sensor operatively coupled to the controller, wherein the build plate sensor is configured to determine an orientation of the build plate.
Pieger is directed toward measuring a cylinder arrangement in a machine for the additive manufacturing of three-dimensional objects (paragraph [0002]).  Pieger teaches a build plate sensor (camera 21, paragraph [0076] and Fig. 1, snipped is presented below, Pieger) operatively coupled to the controller, wherein the build plate sensor is configured to determine an orientation of the build plate (“[t]he measuring data obtained can be used to correct the position and/or orientation of the base element before the start of manufacturing of a three-dimensional object, and/or to adapt a subsequent process of the additive manufacturing of a three-dimensional object at the determined position, orientation, and/or shape of the base element”, paragraph [0013], Pieger).

    PNG
    media_image8.png
    292
    167
    media_image8.png
    Greyscale

Pieger teaches that the base element corresponds to reference number 13 (paragraph [0075]).  As Pieger teaches measuring the orientation of the base element 13, it logically follows that Pieger also teaches measuring the orientation of the build plate.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified von Burg to incorporate the teachings of Pieger to include a build plate sensor operatively coupled to the controller, wherein the build plate sensor is configured to determine an orientation of the build plate.  One skilled in the art would have been motivated to combine the references because doing so “allows easy determination of the tilt (i.e., two tilt angles) without further assumptions”.  See Pieger, paragraph [0022].
Regarding claim 7, the cited prior art references teach all of the limitations of claim 6, which claim 7 depends upon, as discussed above.  Additionally, the cited prior art references teach the controller (digital signal processing 1340, Fig. Packirisamay) is configured to adjust the temperature profile (“[t]he computer software 140 calculates the desired field at each coordinate of the chamber 110 (workspace) and commands the pulse generators 130 to activate the micro-elements 120 to generate the required field”, paragraph [0079], Packirisamay) along each support column (from enlarged view 1300B the discretization elements 1310 are cylindrical in shape) to adjust a length of each support column (as the controller changes/alters the heat field, the temperature profile along the length of the support column would inherently adjust), and the build plate sensor (camera 21, paragraph [0076] and Fig. 1, Pieger) determining that the orientation of the build plate is different than a level orientation (“[t]he measuring data obtained can be used to correct the position and/or orientation of the base element before the start of manufacturing of a three-dimensional object, and/or to adapt a subsequent process of the additive manufacturing of a three-dimensional object at the determined position, orientation, and/or shape of the base element”, paragraph [0013], Pieger).
However, the cited prior art references, as currently applied, do not explicitly teach the controller configured to adjust in response to the build plate is different than a level orientation.
Pieger is directed toward measuring a cylinder arrangement in a machine for the additive manufacturing of three-dimensional objects (paragraph [0002]).  Pieger teaches the controller configured to adjust in response to the build plate is different than a level orientation (control device 25 “one or more measurement patterns or corresponding control commands for controlling the scanner optical system 19 for measuring the base element 13 are programmed”, paragraph [0081], Pieger).  As Pieger teaches a controller that issues control commands in response to the correct the tilting of the base element, it logically follows that Pieger teaches the controller configured to adjust in response to the build plate is different than a level orientation.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified von Burg to incorporate the teachings of Pieger to include the controller configured to adjust in response to the build plate is different than a level orientation.  One skilled in the art would have been motivated to combine the references because doing so “allows easy determination of the tilt (i.e., two tilt angles) without further assumptions”.  See Pieger, paragraph [0022].
Regarding claim 10, the cited prior art references teach all of the limitations of claim 2, which claim 10 depends upon, as discussed above.  
However, the cited prior art references do not explicitly teach wherein each support column extends from a base of the additive manufacturing system 
Pieger is directed toward measuring a cylinder arrangement in a machine for the additive manufacturing of three-dimensional objects (paragraph [0002]).  Pieger teaches wherein each support column (adjusting elements 32, paragraph [0088] and Fig. 2, reproduced below, Pieger) extends from a base (lower piston part 12c, Fig. 2, Pieger) of the additive manufacturing system comprising at least one selected from the group consisting of a cooling plate and cooling channels (“[t]he lower piston part 12c typically has cooling”, paragraph [0088], Pieger).

    PNG
    media_image9.png
    374
    336
    media_image9.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified von Burg to incorporate the teachings of Pieger to include each support column extends from a base of the additive manufacturing system comprising at least one selected Pieger, paragraph [0022].
Regarding claim 11, the cited prior art references teach all of the limitations of claim 3, which claim 11 depends upon, as discussed above.  Additionally, the cited prior art references teach each support column (discretization elements 1310 are cylindrical in shape, Packirisamay), the build plate (insulator 1320, paragraph [0132] and Fig. 13A, Packirisamay), and a base of the additive manufacturing system (drive unit 18, Fig. 1, reproduced below, von Burg).

    PNG
    media_image10.png
    553
    428
    media_image10.png
    Greyscale

However, the cited prior art references do not explicitly teach support columns extending from an intermediate plate to support the build plate, and 
Pieger is directed toward measuring a cylinder arrangement in a machine for the additive manufacturing of three-dimensional objects (paragraph [0002]).  Pieger teaches support columns (heater within the upper piston part 12a, Fig. 2, reproduced below, Pieger) extending from an intermediate plate (middle piston part 12b, Fig. 2, Pieger) to support the build plate (base element 13, Fig. 2, Pieger), and further comprising two or more secondary support columns (three adjusting elements 32, paragraph [0088] and Fig. 2, Pieger) extending between the intermediate plate (middle piston part 12b, Fig. 2, Pieger) and a base of the additive manufacturing system (lower piston part 12c, paragraph [0088] and Fig. 2, Pieger).

    PNG
    media_image11.png
    358
    334
    media_image11.png
    Greyscale

von Burg to incorporate the teachings of Pieger to include support columns extending from an intermediate plate to support the build plate, and further comprising two or more secondary support columns extending between the intermediate plate and a base of the additive manufacturing system.  One skilled in the art would have been motivated to combine the references because doing so “allows easy determination of the tilt (i.e., two tilt angles) without further assumptions”.  See Pieger, paragraph [0022].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over von Burg in view of Packirisamy and further in view of U.S. Patent No. 11059123 (hereinafter Ackelid).
Regarding claim 12, the cited prior art references teach all of the limitations of independent claim 1, which claim 12 depends upon, as discussed above.  
However, the cited prior art references do not explicitly teach further comprising a seal located around at least a portion of the build plate and configured to engage the shroud to contain the powder within the build volume.
Ackelid is directed toward an additive manufacturing of three-dimensional articles.  Ackelid teaches that “[t]he term ‘electron beam’ as used herein in various 
Further, Ackelid teaches a seal (movable shielding means 195, Fig. 1G, reproduced below, Ackelid) located around (arranged inside or “outside the lower opening of the movable hollow construction [110]”, col. 8, ll. 56-62, Ackelid) at least a portion of the build plate and configured to engage the shroud to contain the powder within the build volume (“movable shielding means 195 will surround the build tank and act as a wall or collar in its first position for additional heat and/or metallization barrier”, col. 9, ll. 1-3, Ackelid).

    PNG
    media_image12.png
    460
    460
    media_image12.png
    Greyscale


Ackelid teaches that the movable shielding means 195 engages with the hollow construction 110 to act as a heat barrier, it logically follows that Ackelid also teaches a seal located around at least a portion of the build plate and configured to engage the shroud to contain the powder within the build volume.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified von Burg to incorporate the teachings of Ackelid to have a seal located around at least a portion of the build plate and configured to engage the shroud to contain the powder within the build volume.  One skilled in the art would have been motivated to combine the references because doing so “reduces the leakage of metallization and/or heat from” the build tank in an additive manufacturing process.  See Ackelid, col. 2, ll. 1-4.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over von Burg in view of U.S. Patent Application Publication No. 20160368050 (hereinafter Morris).
Regarding claim 14, the cited prior art references teach all of the limitations of independent claim 1, which claim 14 depends upon, as discussed above.  Additionally, von Burg discloses the optics assembly (“directing unit 13 to direct the laser beam 8 onto the pre-heated raw material surface 17”, paragraph [0071] von Burg) and the build plate (piston body 46, Figs. 9A-9G, von Burg). 
However, von Burg does not explicitly disclose wherein the optics assembly is configured to be vertically displaceable relative to the build plate.  
Morris is directed toward additive manufacturing apparatus for large components.  Morris teaches wherein the housing (housing 118, paragraph [0047] and Fig. 8, reproduced below, Morris) is configured to be vertically displaceable (“an actuator 140 that is operable to selectively move the housing up or down during a build process to maintain a pre-determined distance between the fusing unit 120 and a part being built”, paragraph [0052], Morris) relative to the build plate (build chamber 114, paragraph [0047] and Fig. 8, Morris).

    PNG
    media_image13.png
    442
    545
    media_image13.png
    Greyscale

Morris teaches that the housing 118 contains the fusing unit 120.  Fig. 11 of Morris, presented below, provides a schematic diagram of the fusing unit 120.  Morris teaches that the fusing unit 120 includes the beam steering apparatus 148 (paragraph [0053], Morris).

    PNG
    media_image14.png
    357
    499
    media_image14.png
    Greyscale

As Morris teaches the fusing unit 120 being moved up or down, it logically follows that Morris also teaches that the optics assembly is configured to be vertically displaceable relative to the build plate.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified von Burg to incorporate the teachings of Morris to have the optics assembly is configured to be vertically displaceable relative to the build plate.  One skilled in the art would have been motivated to combine the references because doing so would enable the manufacture of large parts.  See Morris, paragraph [0066].
von Burg discloses the shroud (heating device 2, Fig. 1, von Burg), powder deposition system (raw material supply unit 4, paragraph [0037] and Figs. 9A-9F, von Burg), and the optics assembly (“directing unit 13 to direct the laser beam 8 onto the pre-heated raw material surface 17”, paragraph [0071] and Fig. 1, von Burg). 
However, the cited prior art references, as currently applied, do not explicitly teach wherein each of the shroud, powder deposition system, and optics assembly are attached to corresponding vertical stages.
Morris is directed toward additive manufacturing apparatus for large components.  Morris teaches wherein each of the shroud (housing 118, paragraph [0047] and Fig. 8, reproduced below, Morris) is attached to a corresponding vertical stage (actuator 140 on the right, paragraph [0052] and Fig. 8, Morris). Moreover, Morris teaches that the powder deposition system (powder unit 184, paragraph [0047] and Fig. 8, Morris) is attached to corresponding vertical stage (actuator 140 on the left, paragraph [0052] and Fig. 8, Morris).  In addition, Morris teaches “[a]ll of the features disclosed in this specification … may be combined in any combination” (emphasis added, paragraph [0066]).

    PNG
    media_image13.png
    442
    545
    media_image13.png
    Greyscale

Moreover, Morris teaches the optics assembly (fusing unit 20, paragraph [0065] and Fig. 12, Morris) are attached to a corresponding vertical stage (actuator 220, paragraph [0065] and Fig. 12, Morris).

    PNG
    media_image15.png
    460
    390
    media_image15.png
    Greyscale

von Burg to incorporate the teachings of Morris to have each of the shroud, powder deposition system, and optics assembly are attached to corresponding vertical stages.  One skilled in the art would have been motivated to combine the references because doing so would enable the manufacture of large parts.  See Morris, paragraph [0066].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761